—In an action, inter alia, for a judgment declaring that the plaintiff has an easement over property owned by the defendant Saul Muchnick Irrevocable Trust, and for damages for misrepresentation and fraud, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated April 1, 1996, which granted the motion by the defendant Certilman Balin Adler & Hyman to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint against the defendant Certilman Balin Adler & Hyman (see, Metral v Horn, 213 AD2d 524; Marine Midland Bank v Renck, 208 AD2d 688; see also, Tycon I Inv. v Burgee Architects, 234 AD2d 748). Sullivan, J. P., Pizzuto, Santucci and Joy, JJ., concur.